Title: From George Washington to Brigadier General John Glover, 15 March 1778
From: Washington, George
To: Glover, John



Sir
Head Quarters [Valley Forge] 15th March 1778.

I wrote to you fully the 18th Ulto to acquaint you with the important purposes, which indispensibly require the presence of yourself and every other General Officer—in Camp—from the reasons then mentioned, as well as because those urged in a former Letter on the subject, daily acquire more weight, I am induced to avail myself of the opportunity by Colonel Shepard, again to press your return to the command of your Brigade—as soon as the business which detains you, will permit—The Arguments which I have used to dissuade you from quitting the Service, will I flatter myself have their due effect, and lead you to renounce all thoughts of resigning in our present critical circumstances. I am Dr Sir with great regard—Your most obedt Servt

Go: Washington

